Teuly, J.,
delivered the opinion of the court.
The judgment of the plaintiff in attachment, Hawkins & Company, against McAlister, the defendant in attachment, ren*87dered lay the justice of the peace, was not void on account of the irregularity in the process. No strict adherence to form is absolutely necessary in summoning a defendant to answer a suit instituted against him. In the case at bar a summons for McAlister was personally served in due time, and the fact that the return of the officer was made upon a summons not directed to him, hut to another officer, who had failed to execute it, does not affect the validity or regularity of the service. It should he noted that McAlister did not appeal from this judgment, and a mere informality in the service of process as to him cannot avail the claimant.

Reversed and remanded.